Exhibit 10.3

 

 

 

AMETEK, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Amended and Restated as of October 1, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Purpose

     1  

1.01     Purpose

     1  

1.02     Effective Date

     1  

Article 2. Definitions and Construction

     2  

2.01     Definitions

     2  

2.02     Construction

     5  

Article 3. Eligibility and Participation

     6  

3.01     Eligibility

     6  

3.02     Participation

     6  

Article 4. Accounts

     7  

4.01     Accounts and Sub-Accounts

     7  

4.02     Amounts Allocated to Account

     7  

4.03     Earnings on Accounts

     7  

4.04     Vesting of Account

     7  

4.05     No Actual Investment

     7  

4.06     Distribution from Sub-Accounts

     8  

Article 5. Payment of Account

     9  

5.01     Payment Upon Separation from Service

     9  

5.02     Payment Upon Death of Participant

     11  

5.03     Administrative Acceleration or Delay of Payment

     11  

5.04     Withholding

     11  

5.05     Payment to Guardian

     11  

5.06     Effect of Payment

     12  

Article 6. Beneficiary Designation

     13  

6.01     Beneficiary Designation

     13  

6.02     Changing Beneficiary

     13  

6.03     No Beneficiary Designation

     13  

Article 7. Administration

     14  

7.01     Committee Duties

     14  

7.02     Agents

     14  

7.03     Binding Effect of Decisions

     14  

7.04     Indemnity of Committee

     14  

Article 8. Claims Procedure

     15  

8.01     Claim

     15  

8.02     Denial of Claim

     15  

8.03     Review of Claim

     15  

8.04     Final Decision

     15  

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Table of Contents



--------------------------------------------------------------------------------

Article 9. Amendment and Termination of Plan

     16  

9.01     Amendment

     16  

9.02     Company’s Right to Terminate

     16  

Article 10. Miscellaneous

     17  

10.01     Hypothetical Accounts

     17  

10.02     Company Obligation

     17  

10.03     Trust Fund

     17  

10.04     Nonassignability

     17  

10.05     Not a Contract of Employment

     18  

10.06     Governing Law

     18  

10.07     Severability

     18  

10.08     Headings

     18  

10.09     Notice

     18  

10.10     Successors.

     18  

EXHIBIT A

     1  

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Table of Contents



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE

1.01 Purpose.

The AMETEK, Inc. Supplemental Executive Retirement Plan (the “Plan”) provides
additional retirement benefits, on a tax-qualified basis, to a select group of
management or highly compensated employees of AMETEK, Inc. whose benefits under
certain of the retirement plans maintained for employees of AMETEK or its
subsidiaries are restricted by the provisions of the Internal Revenue Code of
1986, as amended.

1.02 Effective Date.

The Plan, as hereby amended and restated, is effective with respect to amounts
that were not deferred or vested (within the meaning of section 409A of the
Code) before January 1, 2005, and any earnings on such amounts. Amounts deferred
and vested (within the meaning of section 409A of the Code) before January 1,
2005 and earnings on such amounts are not affected by this amendment and
restatement of the Plan, and remain subject to the terms of the May 1, 1997 plan
document, as amended, which are set forth in Appendix A to this October 1, 2018,
amendment and restatement. For recordkeeping purposes, the Company will
establish separate accounts for each Participant for amounts deferred and vested
before January 1, 2005, and amounts deferred and vested on or after that date.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 1



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01 Definitions.

For the purpose of this Plan, the following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise.

 

  (a)

Account. “Account” means a hypothetical account established on the books of the
Company pursuant to Section 4.01.

 

  (b)

Annual Payment. “Annual Payment” means the annual amount paid with respect to
one or more Sub-Accounts under the life annuity form of distribution, as
determined under Section 5.01(d)(3).

 

  (c)

Beneficiary. “Beneficiary” means the person, persons, or entity as designated by
the Participant, entitled under Article 6 to receive any Plan benefit payable
after the Participant’s death.

 

  (d)

Board. “Board” means the Board of Directors of AMETEK, Inc.

 

  (e)

Change in Control. A “Change in Control” shall occur if:

 

  (1)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of stock of
the Company that, together with the stock held by such Person or group of
Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or

 

  (2)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or group of Persons) ownership of stock of the Company possessing
30 percent or more of the total voting power of the stock of the Company.
However, if such Person or group of Persons is considered to own 30 percent or
more of the total voting power of the stock of the Company before this
acquisition, the acquisition of additional control or stock of the Company by
the same Person or group of Persons shall not cause a Change in Control of the
Company; or

 

  (3)

A majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election; or

 

  (4)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 2



--------------------------------------------------------------------------------

  acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(e)(4), if the assets are
transferred to:

 

  (A)

A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

  (B)

An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company immediately after the transfer of
assets;

 

  (C)

A Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (D)

An entity, at least 50 percent of the total value or voting power of which is
owned directly or indirectly, by a person described in Section 2.01(e)(4)(C),
above.

For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

For purposes of this Section 2.01(e), the following terms shall have the
meanings set forth below:

 

  (1)

“Company” shall mean AMETEK, Inc., except that, if a Participant is employed by
a majority-controlled subsidiary of the Company, for purposes of Sections
2.01(e)(1), 2.01(e)(2), and 2.01(e)(4), “Company” shall mean such subsidiary.

 

  (2)

“Person” shall mean any individual or individuals other than the Participant,
his affiliates and associates, the Company, any subsidiary of the Company, any
employee benefit plan of the Company or of any subsidiary of the Company, or any
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan.

 

  (f)

Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 3



--------------------------------------------------------------------------------

  (g)

Committee. “Committee” means the committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 7.

 

  (h)

Company. “Company” means AMETEK, Inc., a Delaware corporation, and each of its
subsidiaries designated by the Board, which has elected to cover its Employees
hereunder by resolution of its board of directors.

 

  (i)

Compensation. “Compensation” means (1) if the Participant is accruing a benefit
under a defined benefit retirement plan sponsored by the Company, compensation
as defined in the Employees’ Retirement Plan of AMETEK, Inc., or (2) if the
Participant is not accruing a benefit under a defined benefit retirement plan
sponsored by the Company, compensation as defined in the AMETEK, Inc. Retirement
and Savings Plan (or any successor plan); provided that in either case,
compensation shall not include any special payments commencing on or after
July 1, 2015.

 

  (j)

Compensation Limit. “Compensation Limit” means the amount of Compensation that
may be taken into account under a Retirement Plan by reason of the provisions of
Section 401(a)(17) of the Code.

 

  (k)

Effective Date. “Effective Date” means October 1, 2018.

 

  (l)

Eligible Employee. “Eligible Employee” means an employee of the Company who is
designated by the Committee, in its sole discretion, to be eligible to
participate in the Plan pursuant to Section 3.01.

 

  (m)

Excess Compensation. “Excess Compensation” means Compensation in excess of the
Compensation Limit.

 

  (n)

Investment Funds. “Investment Funds” means the separate deemed investment funds
identified on Exhibit A of the Plan that a Participant may direct be used as a
method to measure the growth of the Participant’s amounts credited to the
Participant’s Account.

 

  (o)

Participant. “Participant” means any Eligible Employee who satisfies the
requirements set forth in Article 3. In the event of the death or incompetency
of a Participant, the term shall mean the Participant’s personal representative
or guardian.

 

  (p)

Plan. “Plan” means the AMETEK, Inc. Supplemental Executive Retirement Plan as
set forth herein and as it may be amended from time to time.

 

  (q)

Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending the following December 31.

 

  (r)

Pre-2019 Sub-Account. “Pre-2019 Sub-Account” means a type of Sub-Account
described in Section 4.01 that is established and maintained within each Account
for the portion of any credit to the Participant’s Account that is attributable
to Excess Compensation earned before January 1, 2019, and any earnings on such
amounts.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 4



--------------------------------------------------------------------------------

  (s)

Retirement. “Retirement” or “Retires” means a Participant’s Separation from
Service with the Company (for reasons other than death) at or after attaining
Retirement Age.

 

  (t)

Retirement Age. “Retirement Age” means age 591⁄2.

 

  (u)

Separates from Service. “Separates from Service” or “Separation from Service”
means separation from service within the meaning of section 409A of the Code.

 

  (v)

Shares. “Shares” means shares of common stock of AMETEK, par value $.01 per
share.

 

  (w)

Sub-Account. “Sub-Account” means a hypothetical sub-account within an Account
established on the books of the Company pursuant to Section 4.01.

 

  (x)

Valuation Date. Effective October 1, 2018, “Valuation Date” means:

 

  (1)

the distribution date if the distribution date is a business day; or

 

  (2)

the next business day following the distribution date if the distribution date
is not a business day (e.g., falls on a weekend or holiday).

 

  Before

October 1, 2018, “Valuation Date” means the last day of the Plan Year preceding
the date of payment.

 

  (y)

Year of Service. “Year of Service” means the 12-month period following the date
that the Eligible Employee first performs an hour of service for the Company and
each consecutive 12-month period following the anniversary of that date that is
completed before the Participant Separates from Service.

2.02 Construction.

For purposes of the Plan, unless the contrary is clearly indicated by context,

 

  (a)

the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

 

  (b)

the use of the singular shall also include within its meaning the plural and
vice versa, and

 

  (c)

the word “include” shall mean to include without limitation.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 5



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01 Eligibility.

Eligibility to participate in the Plan shall be limited to that select group of
management and/or highly compensated employees of the Company whom the Committee
designates as eligible to participate in the Plan.

3.02 Participation.

An Eligible Employee shall become a Participant in the Plan on the date that the
Participant first has Excess Compensation. An Eligible Employee shall remain a
Participant until his Account is distributed as provided under Article 5.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 6



--------------------------------------------------------------------------------

ARTICLE 4. ACCOUNTS

4.01 Accounts and Sub-Accounts.

The Committee shall establish and maintain a separate Account with respect to
each Participant. A Participant’s Account shall equal the amounts credited to
the Participant’s Account pursuant to Section 4.02, and the value of his Account
shall be determined pursuant to Section 4.03. Each Account consists of one or
more Sub-Accounts. A new Sub-Account shall be established under an Account for
each credit made to a Participant’s Account under Section 4.02 attributable to
Excess Compensation earned after December 31, 2018. Effective October 1, 2018, a
Pre-2019 Sub-Account shall be established and maintained within each Account for
the portion of any credit to the Participant’s Account attributable to Excess
Compensation earned before January 1, 2019, and earnings on those amounts. The
Participant’s Account (and Sub-Accounts) shall be reduced by the amount of
payments made by the Company to the Participant or the Participant’s Beneficiary
pursuant to this Plan and shall be adjusted to reflect investment gains and
losses.

4.02 Amounts Allocated to Account.

For each Plan Year, the Company shall credit to the Account of each Participant
an amount equal to 13% multiplied by the Participant’s Excess Compensation for
that Plan Year. Such credit shall be made as of the last day of the Plan Year;
provided, however, that the credit shall be made as of the date a Participant
Separates from Service if such Separation from Service occurs on account of
death or either voluntarily or involuntarily after completing five (5) Years of
Service. If any credit is attributable to Excess Compensation earned in more
than one calendar year, the credit will be allocated to the Sub-Accounts for the
calendar years in which the Excess Compensation was earned.

4.03 Earnings on Accounts.

A Participant’s Account shall be credited with earnings from time to time in
accordance with the deemed earnings on Investment Funds elected by the
Participant. Participants may allocate their Account among the Investment Funds
available under the Plan in increments and at times specified by the Committee.
The deemed rate of return, positive or negative, credited under each Investment
Fund is based upon the actual investment performance of the applicable
Investment Funds listed on Exhibit A of the Plan. The Company may specify on
Exhibit A of the Plan a default Investment Fund in which amounts will be deemed
invested in the absence of an election by the Participant. The Company reserves
the right, on a prospective basis, to add or delete Investment Funds.

4.04 Vesting of Account.

Each Participant shall become 100% vested in his Account upon completing five
(5) Years of Service.

4.05 No Actual Investment.

Notwithstanding that the returns credited to Participants’ Accounts are based
upon the actual performance of the corresponding deemed Investment Funds
selected by a

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 7



--------------------------------------------------------------------------------

Participant, the Company shall not be obligated to invest any amount under this
Plan, and the Participant shall have no interest in any amounts that are
actually invested to pay benefits under this Plan.

4.06 Distribution from Sub-Accounts.

Any distribution made to or on behalf of a Participant from one or more of the
Participant’s Sub-Accounts in an amount that is less than the entire balance of
any such Sub-Account shall be made pro rata from each of the Investment Funds to
which such Sub-Account is then allocated except, and only to the extent, that
the Participant (or Beneficiary, if applicable) elects, before the scheduled
distribution date, to receive a distribution in Shares, up to the value of the
amount to be distributed.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 8



--------------------------------------------------------------------------------

ARTICLE 5. PAYMENT OF ACCOUNT

5.01 Payment Upon Separation from Service.

 

  (a)

General.

 

  (1)

For Sub-Accounts other than a Pre-2019 Sub-Account: Unless otherwise elected
pursuant to Section 5.01(b) or modified pursuant to Section 5.01(b)(2), a
Participant who Retires shall receive his vested Account in the form of a lump
sum on the later of (1) the January 31 following the Participant’s Retirement or
(2) the first day of the seventh month following the Participant’s Retirement;
provided that if a Participant dies after Retirement and before the foregoing
distribution date, his Account shall be paid on the first day of the month
coincident with or next following the date of the Participant’s death.

 

  (2)

For a Participants’ Pre-2019 Sub-Account: a Participant’s vested Account shall
be paid in one lump sum on the first day of the month coincident with or next
following the date that is six (6) months after the date of the Participant’s
Separation from Service; provided that if the Participant dies after Separation
from Service and before the date that is six (6) months after the date of the
Participant’s Separation from Service, his Account shall be paid on the first
day of the month coincident with or next following the date of the Participant’s
death. A Participant’s Pre-2019 Sub-Account is not eligible for a different time
or form of payment pursuant to Section 5.01(b) or modification pursuant to
Section 5.01(c).

 

  (b)

Distribution Election. A Participant may elect a form or time of payment other
than those provided in Section 5.01(a) for a Sub-Account other than a Pre-2019
Sub-Account, by filing a distribution election form for the Sub-Account with the
Committee no later than the last day of the Plan Year preceding the Plan Year in
which the Participant earns the Excess Compensation on which the credit to the
Sub-Account will be based. The distribution election shall determine the time
and manner of the distribution from the Participant’s Sub-Account under this
Section 5.01 if the Participant Retires, unless the election is modified
pursuant to Section 5.01(c).

 

  (1)

Optional Forms of Distribution. A Participant who does not wish to receive a
Sub-Account in the form of a lump sum may elect to receive the Sub-Account in
one of the following forms:

 

  (A)

Up to fifteen (15) annual installments.

 

  (B)

A life annuity with annual payments.

 

  (2)

Optional Times for Distribution. A Participant who does not wish to receive a
Sub-Account as provided in Section 5.01(a) may elect for distribution of the
Sub-Account to commence on January 31 of the second, third, fourth or fifth Plan
Year following the Participant’s Retirement.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 9



--------------------------------------------------------------------------------

  (c)

Modification of Distribution Election. After making his initial distribution
election pursuant to Section 5.01(b) or with respect to a Sub-Account that is
subject to the default distribution rule set forth in Section 5.01(a), a
Participant may file an election with the Committee, in a form satisfactory to
the Committee, to modify the payment date or to modify the form of distribution
(including to elect a greater (but not lesser) number of installments; provided,
however, that such election:

 

  (1)

is filed with the Committee at least twelve (12) months prior to the date of the
first scheduled payment;

 

  (2)

is not effective until at least twelve (12) months after the date on which the
election is made;

 

  (3)

defers the lump sum payment, the first installment payment, or the first annuity
payment, with respect to which such election is made for a period of not less
than five (5) years from the date such payment would have otherwise been made;

 

  (4)

does not accelerate commencement of payment of the Sub-Account; and

 

  (5)

does not request a fixed number of annual installments that exceeds fifteen
(15).

 

  (d)

Amount of Payments.

 

  (1)

Lump Sum. Any lump-sum benefit payable from a Sub-Account in accordance with
this Section 5.01 shall be paid in an amount equal to the value of the
Sub-Account as of the Valuation Date.

 

  (2)

Installment Payments. If annual installments are elected for a Sub-Account in
accordance with this Section 5.01, the amount of the first annual installment
payment shall equal (A) the value of the Sub-Account as of the Valuation Date,
divided by (B) the number of annual installment payments elected by the
Participant. The remaining annual installments shall be paid on January 31 of
each succeeding Plan Year in an amount equal to (C) the value of the Sub-Account
as of the Valuation Date divided by (D) the number of installments remaining.

 

  (3)

Life Annuity. If a life annuity is elected for a Sub-Account in accordance with
this Section 5.01, each Annual Payment will equal the annual amount that would
be payable if the Participant used the balance of the Sub-Account to purchase a
commercial annuity, selected by the Committee in its sole discretion, based on
the Participant’s life and the applicable commencement date. The Committee may
determine an aggregate Annual Payment with respect to all Sub-Accounts for which
the Participant elected an annuity commencing on the same date by determining
the annual amount that would be payable if the Participant used the aggregate
balances of the Sub-Accounts to purchase a single commercial annuity based on
the Participant’s life and the applicable commencement date. For purposes of
this Section 5.01(d)(3), the

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 10



--------------------------------------------------------------------------------

  balance of a Participant’s Sub-Account will be determined as of the Valuation
Date.

 

  (e)

Benefits Upon Separation from Service. Any Sub-Account (other than a Pre-2019
Sub-Account) of a Participant who Separates from Service (other than by reason
of the Participant’s death or Retirement) before Retirement Age shall be
distributed in a lump sum on the later of (1) the January 31 following the
Participant’s Separation from Service or (2) the first day of the seventh month
after the Participant’s Separation from Service.

 

  (f)

Medium of Payment. A Participant’s vested Account shall be paid in cash, except
that a Participant may elect to receive deemed investments in Shares (including
deemed investments in the AMETEK Company Stock Fund) in Shares. The
certificate(s) for the Shares (if any) shall be issued in the name of the
Participant, provided that the Company shall issue the certificate(s) in the
names of the Participant and his spouse if the Participant so elects before the
first day of the month next following his Separation from Service.

5.02 Payment Upon Death of Participant.

If a Participant dies before he receives his entire benefit in accordance with
Section 5.01, his vested Account shall be paid to the Participant’s Beneficiary
in one lump sum, in Shares and cash, as provided in Section 5.01(f). Such
distribution shall be made on the first day of the month next following the date
of the Participant’s death. The certificates for the Shares (if any) shall be
issued in the name of the Beneficiary.

5.03 Administrative Acceleration or Delay of Payment.

A payment is treated as being made on the date when it is due under the Plan if
the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on a date later than the due date specified by the
Plan that is either (1) in the same Plan Year (for a payment whose specified due
date is on or before September 30) or (2) by the fifteenth (15th) day of the
third calendar month following the date specified by the Plan (for a payment
whose specified due date is on or after October 1).

5.04 Withholding.

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law. Unless otherwise determined by the Company,
withholding obligations on Shares shall be settled with Shares, including Shares
that are part of a distribution that gives rise to the withholding obligation.

5.05 Payment to Guardian.

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 11



--------------------------------------------------------------------------------

Such distribution shall completely discharge the Committee and Company from all
liability with respect to such benefit.

5.06 Effect of Payment.

The full payment of the benefit under this Article 5 shall completely discharge
all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 12



--------------------------------------------------------------------------------

ARTICLE 6. BENEFICIARY DESIGNATION

6.01 Beneficiary Designation.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of the Participant’s death
prior to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in a written form prescribed by the Committee and shall be
effective only if filed with the Committee during the Participant’s lifetime.

6.02 Changing Beneficiary.

Any Beneficiary designation may be changed without the consent of the previously
named Beneficiary by the filing of a new Beneficiary designation with the
Committee.

6.03 No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

  (a)

the Participant’s surviving spouse;

 

  (b)

the Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; or

 

  (c)

the Participant’s estate.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 13



--------------------------------------------------------------------------------

ARTICLE 7. ADMINISTRATION

7.01 Committee Duties.

This Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons, who may also be Participants in this Plan, and are
named as the initial Committee in this Plan or as subsequently appointed by the
Board or its delegee. The Committee shall have the full discretionary authority
to (a) make, amend, interpret and enforce all appropriate rules and regulations
for the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration,
and (b) establish and maintain an investment policy for the Plan, select
appropriate investment options to implement the investment policy, monitor the
performance of such investment options, and change the selection of investment
options from time to time in a manner consistent with the objectives of the
investment policy. A Committee member who is also a Participant in this Plan
shall be prohibited from voting on any matter which may, in the opinion of the
balance of the Committee, directly affect the Committee member’s individual
rights or benefits under this Plan. A majority vote of the Committee members
permitted to vote shall control any decision.

7.02 Agents.

The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

7.03 Binding Effect of Decisions.

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

7.04 Indemnity of Committee.

The Company shall indemnify and hold harmless each member of the Committee from
any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 14



--------------------------------------------------------------------------------

ARTICLE 8. CLAIMS PROCEDURE

8.01 Claim.

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the Corporate
Human Resources Department, which shall respond in writing as soon as practical,
but not later than ninety (90) days after receipt of the claim, unless the
Corporate Human Resources Department notifies the Claimant that special
circumstances require an additional period of time (not to exceed 90 days) to
review the claim properly.

8.02 Denial of Claim.

If the claim or request is denied, the written notice of denial shall state:

 

  (a)

the reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 

  (b)

a description of any additional material or information required and an
explanation of why it is necessary; and

 

  (c)

an explanation of the Plan’s claim review procedure, including a statement of
the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

8.03 Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days after
receipt by the Claimant of the written notice of denial, or, in the event
Claimant has not received a timely response, within 60 days after the date the
Corporate Human Resources Department was required to respond to the claim under
Section 8.01. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the Claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

8.04 Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 15



--------------------------------------------------------------------------------

ARTICLE 9. AMENDMENT AND TERMINATION OF PLAN

9.01 Amendment.

The Board, by written resolution, shall have the right to amend or modify the
Plan at any time in any manner whatsoever; provided, however, that no amendment
shall operate to reduce the amount accrued in any Account at the time the
amendment is adopted. In addition, the Committee may make all technical,
administrative, regulatory and compliance amendments to the Plan, and any other
amendment that will not significantly increase the cost of the Plan to the
Company, as the Administrator shall deem necessary or appropriate.

9.02 Company’s Right to Terminate.

Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Company. The Board, by written resolution, shall
have the right at any time to discontinue the Plan; provided, however, that the
termination shall not operate to reduce the amount accrued in any Account as of
the date the termination is approved.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 16



--------------------------------------------------------------------------------

ARTICLE 10. MISCELLANEOUS

10.01 Hypothetical Accounts.

Each account, sub-account and investment established under the Plan shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only.
The accounts and sub-accounts established under the Plan shall hold no actual
funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.

10.02 Company Obligation.

The Company shall not be required to fund any obligations under the Plan. Except
as provided in Section 10.03, any assets that may be accumulated by the Company
to meet its obligations under the Plan (including any annuity or other insurance
contracts) shall for all purposes be part of the general assets of the Company.
To the extent that any Participant or Beneficiary acquires a right to receive
payments under the Plan for which the Company is liable, such rights shall be no
greater than the rights of any unsecured general creditor of the Company.

10.03 Trust Fund.

The Company shall be responsible for the payment of all benefits provided under
the Plan. Before a Change in Control, at its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Committee may
approve, for the purpose of assisting in the payment of such benefits. Following
a Change in Control, the Company shall establish one (1) or more trusts, with
such trustees as the Committee may approve, for the purpose of assisting in the
payment of such benefits, and shall fund such trust with the full amount
necessary to pay all benefits that are reasonably expected to be payable under
the Plan. If, as a result of a Change in Control, Shares will no longer exist,
the Committee may, in its sole discretion, allocate the value of each
Participant’s Shares to an alternative investment fund. Although such a trust
shall be irrevocable, its assets shall be held for payment of all of the
Company’s general creditors in the event of insolvency and shall not be located
or transferred outside the United States. To the extent any benefits provided
under the Plan are paid from any such trust, the Company shall have no further
obligation to pay them. If not paid from the trust, such benefits shall remain
the obligation of Company. No assets of the trust or the Company shall become
restricted to provide benefits under the Plan in connection with a change in the
Company’s financial health.

10.04 Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 17



--------------------------------------------------------------------------------

and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency, except that the Committee may
recognize a domestic relations order in accordance with procedures that it may
establish for this purpose.

10.05 Not a Contract of Employment.

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

10.06 Governing Law.

The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

10.07 Severability.

If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan. In addition, if any provision of the Plan shall be found
to violate section 409A of the Code or otherwise result in benefits under the
Plan being subject to income tax prior to distribution, such provision shall be
void and unenforceable, and the Plan shall be administered without regard to
such provision.

10.08 Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

10.09 Notice.

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

10.10 Successors.

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 18



--------------------------------------------------------------------------------

corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the Company,
AMETEK, Inc. has executed the same this 26th day of September, 2018.

 

AMETEK, INC.

BY:

 

/s/ HENRY J. POLICARE

 

Henry J. Policare, Director, Global

 

Benefits & M&A-HR

DATE:

 

September 26, 2018

ATTEST

BY:

 

/s/ LYNN CARINO

 

Assistant Corporate Secretary

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 19



--------------------------------------------------------------------------------

EXHIBIT A

AMETEK, Inc. Supplemental Executive Retirement Plan, List of Investment Funds

Effective Before October 1, 2018:

The “AMETEK Fund” which consists of deemed investments in whole and fractional
shares of Shares, determined as follows:

 

  (a)

Deemed Investment of New Credits. New amounts credited as of the last day of a
Plan Year pursuant to Section 4.02 shall be deemed to be invested in whole and
fractional Shares based on the average closing price of the Shares on the
principal exchange on which the Shares are traded for the first ten (10) trading
days of December preceding the deemed investment.

 

  (b)

Deemed Investment of Hypothetical Dividends. Hypothetical dividends on the
Shares allocated to a Participant’s Account shall be credited to a Participant’s
Account during a Plan Year at the same time(s) that dividends are actually paid
on Shares. Hypothetical dividends shall be deemed to be invested in additional
Shares as of the last business day of the Plan Year in which they are credited
based on the closing price of the Shares on the principal exchange on which the
Shares are traded for the first ten (10) trading days of December preceding the
deemed investment.

 

  (c)

Valuation of Hypothetical Shares. The value of Shares allocated to a
Participant’s Account pursuant to paragraphs (a) and (b), immediately above,
shall be adjusted as of the last day of each Plan Year (after the Plan Year in
which they are initially allocated) based on the closing price of the Shares on
the last business day of the Plan Year. Deemed dividends on the shares allocated
to the AMETEK Fund shall be credited to the Fund during a Plan Year when
dividends are actually paid on shares of Shares and shall be deemed to be
invested in additional shares of Share on the last business day of such Plan
Year based on the closing price of the shares on the principal exchange on which
the shares are traded for the first 10 trading days of December preceding the
deemed investment.

The AMETEK Fund shall be closed to new deemed investments, effective
September 28, 2018 (the “Closing Date”). Any cash representing deemed dividends
credited to the AMETEK Fund during 2018 on or before the Closing Date shall be
transferred to the AMETEK Company Stock Fund on October 1, 2018 (“Transferred
Dividend Credits”). Likewise, the value of a Participant’s deemed investment in
Shares in the AMETEK Fund shall be transferred to the AMETEK Company Stock Fund
on October 1, 2018, and converted to unitized shares under the AMETEK Company
Stock Fund as described below.

Effective October 1, 2018

 

1.

“AMETEK Retirement and Savings Plan Investment Options”: The deemed investments
in the investment funds offered under the AMETEK, Inc. Retirement and Savings
Plan, including the AMETEK Company Stock Fund.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 1



--------------------------------------------------------------------------------

A Participant’s closing deemed investment balance in the AMETEK Fund as of the
Closing Date, shall be deemed invested in the AMETEK Company Stock Fund as of
October 1, 2018. A Participant’s opening deemed investment balance in the AMETEK
Company Stock Fund as of October 1, 2018 shall consist of:

 

  (a)

Unitized shares in the AMETEK Company Stock Fund equal to the deemed value of
the Participant’s hypothetical investment in Shares in the AMETEK Fund on the
Closing Date, determined using the closing price of the shares on the principal
exchange on which the shares are traded as of the Closing Date; and

 

  (b)

Unitized shares in the AMETEK Company Stock Fund equal to the deemed value of
the Participant’s Transferred Dividend Credits divided by the closing price of
the unitized shares as of the Closing Date.

 

2.

The “Interest Fund” which shall be deemed to earn compound interest on principal
at one and one-half percent higher than the 10-year Treasury Note rate as set
forth in The Wall Street Journal as of each business day.

The Interest Fund shall be the default Investment Fund in which amounts credited
to a Participant’s Account on and after October 1, 2018 (excluding earnings on
amounts credited to the Participant’s Account before October 1, 2018) pursuant
to Section 4.03 shall be deemed to be invested.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Page 2



--------------------------------------------------------------------------------

Appendix A

The following Plan provisions apply only to amounts earned and vested (within
the meaning of Section 409A of the Code) before January 1, 2005, and any
earnings on such amounts (“Grandfathered Amounts”). Amounts earned and vested
after December 31, 2004, and any earnings thereon, are subject to the provisions
of the Plan as amended and restated, effective January 1, 2005, or any
subsequent amendment and restatement of the Plan.

The purpose of this Appendix A is to preserve the terms of the Plan that govern
Grandfathered Amounts, and to prevent the Grandfathered Amounts from becoming
subject to Section 409A of the Code. No amendment to this Appendix A that would
constitute a “material modification” for purposes of Section 409A shall be
effective unless the amending instrument specifically provides that it is
intended to materially modify this Appendix A and to cause the Grandfathered
Amounts to become subject to Section 409A of the Code.

Although this Appendix A is intended to prevent the Grandfathered Amounts from
being subject to Section 409A, neither the Company nor any Employer (nor any
representative of the Company) shall be liable for any adverse tax consequence
suffered by a Participant or Beneficiary if a Grandfathered Amount becomes
subject to Section 409A.

AMETEK, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

In recognition of the valuable services provided to AMETEK, Inc. (“AMETEK”) by
its executive employees, the Board of Directors wishes to provide additional
retirement benefits to those individuals whose benefits under certain of the
retirement plans maintained for employees of AMETEK or its subsidiaries are
restricted by the provisions of the Internal Revenue Code of 1986, as amended.
It is the intent of the Company to provide these benefits under the terns and
conditions hereinafter set forth. This Plan is intended to be a non-qualified
supplemental retirement plan which is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company, pursuant to Sections 201,301 and
401 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, as such, to be exempt from the provisions of Parts II, III and IV of Title
I of ERISA.

ARTICLE 1. DEFINITIONS

 

1.01

“Account” means a bookkeeping account established pursuant to Section 3.5 which
reflects the amount standing to the credit of the Participant under the Plan.

 

1.02

“Administrator” means a committee consisting of AMETEK’s Chief Executive
Officer, Chief Financial Officer and Corporate Counsel or such person or persons
appointed by the Board, who shall administer the Plan.

 

1.03

“Beneficiary” means the person or persons designated by the Participant in
writing, in the manner specified by the Administrator, to receive the
Participant’s Supplemental Benefit due under the Plan in the event of the
Participant’s death as provided in Section 4.2.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 1



--------------------------------------------------------------------------------

1.04

“Board” means the Board of Directors of AMETEK

 

1.05

“Code” means the Internal Revenue Code of 1986, as amended

 

1.06

“Company” means AMETEK and each of its subsidiaries designated by the Board,
which has elected to cover its Employees hereunder by resolution of its board of
directors.

 

1.07

“Compensation” means compensation as defined in a Retirement Plan for purposes
of determining a Participant’s accrued benefit, after reduction by the amount of
the Compensation Limit, but taking into account the amount of any severance
benefits (except a lump sum) and bonuses accrued for a Participant for any Plan
Year whether or not any such compensation is deferred under a deferral plan of
the Company

 

1.08

“Compensation Limit” means the amount of Compensation that may be taken into
account under a Retirement Plan by reason of the provisions of
Section 401(a)(17) of the Code.

 

1.09

“Effective Date” means May 1, 1997.

 

1.10

“Employee” means any individual employed by the Company on the Effective Date or
thereafter in an executive capacity on a regular, full-time basis and who is a
member of a select group of management or highly compensated employees within
the meaning of Sections 201, 301 and 401 of ERISA. Individuals employed by the
Company in a casual or temporary capacity (i.e., those hired for a specific job
of limited duration) and individuals characterized as “leased employees,” within
the meaning of Section 414 of the Code, or persons characterized by the Company
as “independent contractors,” no matter how characterized by the Internal
Revenue Service, other governmental agency or a court, shall not be considered
“Employees” for the purposes of the Plan. Any change of characterization of an
individual shall, unless determined otherwise by the Board, take effect on the
actual date of such change without regard to any retroactive recharacterization.

 

1.11

“Investment Funds” means the separate deemed investment funds identified on
Exhibit A of the Plan as amended and restated on or after October 1, 2018
(“Exhibit A”) that a Participant may direct be used as a method to measure the
growth of the Participant’s amounts credited to the Participant’s Account, and
transfers of deemed investments in the investment funds in effect on
September 28, 2018, to those in effect on October 1, 2018, shall occur as
described in Exhibit A.

 

1.12

“Participant” means any Employee who satisfies the eligibility requirements set
forth in Article 2. In the event of the death or incompetency of a Participant,
the term shall mean the Participant’s personal representative or guardian.

 

1.13

“Plan” means the AMETEK, Inc. Supplemental Executive Retirement Plan as set
forth herein and as it may be amended from time to time.

 

1.14

“Plan Year” means the period commencing on January 1, 1997 and ending on
December 31, 1997 and each calendar year thereafter.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 2



--------------------------------------------------------------------------------

1.15

“Retirement Plan” means the Employees’ Retirement Plan of AMETEK, Inc., the
Employees’ Retirement Plan of AMETEK Aerospace Products, Inc., the Specialty
Metal Products Division of AMETEK Employees’ Pension Plan or the Retirement
Feature of The AMETEK, Inc. Savings and Investment Plan, either collectively or
individually, as required by the context.

 

1.16

“Separates from Employment” means the Employee’s termination of employment from
the Company for any reason Except as otherwise provided herein, a Separation
from Employment shall be deemed to have occurred on the last day of the
Employee’s service to the Company but taking into account any compensation
continuation arrangement or severance benefit arrangement that may be
applicable.

 

1.17

“Shares” means shares of common stock of AMETEK, par value $.01 per share.

 

1.18

“Supplemental Benefit” means a supplemental retirement benefit calculated under
Article 3 as of any date of reference.

 

1.19

“Valuation Date” means, effective October 1, 2018, (1) the distribution date if
the distribution date is a business day; or (2) the next business day following
the distribution date if the distribution date is not a business day (e.g.,
falls on a weekend or holiday). Before October 1, 2018, “Valuation Date” means
the last day of the Plan Year preceding the date of payment.

ARTICLE 2. ELIGIBILITY

 

2.01

Any Employee on the Effective Date whose compensation from the Company is (i) in
excess of the limitation imposed by Code Section 401(a)(17) or (ii) not fully
taken into account in determining the Employee’s benefit under a Retirement Plan
by reason of the rules imposed under Code Section 401(a)(4), shall be a
Participant in the Plan so long as the Employee is participating in a Retirement
Plan or would be so eligible if the Employee had sufficient service.

 

2.02

An Employee who becomes a participant in a Retirement Plan after the Effective
Date, or would be so eligible if the Employee had sufficient service, shall
become a Participant in the Plan on such future date as the provisions of
Section 2.1 apply to the Employee.

ARTICLE 3. SUPPLEMENTAL BENEFIT

 

3.01

The Supplemental Benefit of a Participant shall consist of the sum of the
contribution credits to a Participant’s Account as determined under Section 3.2
and the deemed income and appreciation (or depreciation) attributable to such
contribution credits as determined under Section 3.3.

 

3.02

(a) For each Plan Year, the Company shall credit to the Account of each
Participant an amount equal to 13% multiplied by the Participant’s Compensation
for that Plan Year. Such credit shall be made as of the last day of the Plan
Year if the Participant has not Separated from Employment during the Plan Year;
provided, however, that a credit shall nonetheless be made to a Participant’s
Account if such Separation from Employment occurred on account of death or
retirement under a Retirement Plan or if the Separation

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 3



--------------------------------------------------------------------------------

  from Employment was initiated by the Company without cause, as determined in
accordance with the Company’s personnel policies and, in any such case, the
credit to the Account shall be in cash notwithstanding the provisions of
Section 3.3. Notwithstanding the foregoing, the annual amount credited to the
Account of Walter E. Blankley shall be determined in accordance with subsection
(b) of this Section 3.2.

(b) For each Plan Year, the Company shall credit to the Account of Walter E.
Blankley (“Blankley”) an amount equal to 13% multiplied by the portion of his
Compensation for that Plan Year that is not being taken into account in
calculating his benefit under the Supplemental Retirement Benefit Agreement
between Blankley and the Company, dated May 21, 1991 either because (i) it
exceeds the 6% compensation growth limit included in such agreement; or (ii) the
actual Compensation Limit differs from the Compensation Limit as projected in
such agreement.

(c) For an Employee who becomes a Participant on the Effective Date, a one-time
credit shall also be made to the Participant’s Account equal to the amount shown
opposite the Participant’s name on Schedule A to this Plan, which schedule may
be adjusted through December 31, 1997.

 

3.03

(a) Effective for periods before October 1, 2018–

(1) As of the last day of each Plan Year, including December 31, 1997, the
amount credited to a Participant’s Account pursuant to Section 3.2 shall be
deemed to be invested in whole and fractional Shares based on the average
closing price of the Shares on the principal exchange on which the Shares are
traded for the first 10 trading days of December preceding the deemed
investment.

(2) As of the last day of each subsequent Plan Year, the amounts credited to the
Participant’s Account under Section 3.2 shall be adjusted by the appreciation or
depreciation in the value of the Shares, as measured by the closing price of the
Shares on the last business day of such Plan Year.

(3) Deemed dividends on the Shares allocated to a Participant’s Account shall be
credited to a Participant’s Account during a Plan Year when dividends are
actually paid on Shares and shall be deemed to be invested in additional Shares
on the last business day of such Plan Year based on the closing price of the
Shares on the principal exchange on which the Shares are traded for the first 10
trading days of December preceding the deemed investment.

(b) Effective on and after October 1, 2018, a Participant’s Account shall be
credited with earnings from time to time in accordance with the deemed earnings
on Investment Funds elected by the Participant. Participants may allocate their
Account among the Investment Funds available under the Plan in increments and at
times specified by the Committee. The deemed rate of return, positive or
negative, credited under each Investment Fund is based upon the actual
investment performance of the applicable Investment Funds listed on Exhibit A.
The Company may specify on Exhibit A a default Investment Fund in which amounts
will be deemed invested in the absence of an election by the Participant, and
any amount credited under Section 3.3 in connection with the Participant’s
Separation from Service will be deemed to be invested in the

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 4



--------------------------------------------------------------------------------

default Investment Fund. The Company reserves the right, on a prospective basis,
to add or delete Investment Funds.

 

3.04

A Participant’s right to a Supplemental Benefit shall be non-forfeitable at the
same time as the Participant’s right to an accrued benefit is non-forfeitable in
accordance with the terms of the applicable Retirement Plan. No Participant
shall receive a Supplemental Benefit under the Plan unless that Participant is
entitled to a vested benefit under a Retirement Plan.

 

3.05

The Administrator shall cause the Company to create and maintain on its books an
Account for each Participant to which it shall credit amounts required by
Sections 3.2 and 3.3.

ARTICLE 4. DISTRIBUTION OF SUPPLEMENTAL BENEFIT

 

4.01

A Participant’s non-forfeitable Supplemental Benefit shall be paid in one lump
sum, in cash, except that a Participant shall receive deemed investments in
Shares (including deemed investments in the AMETEK Company Stock Fund) in
Shares. Such distribution shall be made within 30 days after the date of the
Participant’s Separation from Employment, in an amount equal to the balance of
the Account on the Valuation Date. A Participant shall file a written notice
with the Administrator to receive the Supplemental Benefit due pursuant to the
terms of Article 3 hereof in the manner provided by the Administrator.

 

4.02

If a Participant with a non-forfeitable right to a Supplemental Benefit dies
before receiving such Supplemental Benefit, the Participant’s Beneficiary shall
receive the Participant’s vested Supplemental Benefit in one lump sum, in Shares
and cash, as provided in Section 4.1. Such distribution shall be made within 30
days after the date of the Participant’s death, in an amount equal to the
balance of the Account on the Valuation Date.

 

4.03

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law. Unless otherwise determined by the Company,
withholding obligations on Shares shall be settled with Shares, including Shares
that are part of a distribution that gives rise to the withholding obligation.

ARTICLE 5. FUNDING

 

5.01

The Board may, but shall not be required to, authorize the establishment of a
trust by the Company to serve as the funding vehicle for the benefits described
herein. In any event, the Company’s obligations hereunder shall constitute a
general, unsecured obligation, payable solely out of its general assets, and no
Participant shall have any right to any specific assets of the Company.

ARTICLE 6. ADMINISTRATION AND DISCRETIONARY DUTIES

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 5



--------------------------------------------------------------------------------

6.01

The Administrator shall have full power and authority to interpret and
administer this Plan and to make factual determinations and the Administrator’s
actions in doing so shall be final, conclusive and binding on all persons
interested in the Plan. The Administrator may from time to time adopt rules and
regulations governing this Plan.

 

6.02

The Administrator may designate other persons to carry out such of the
responsibilities hereunder for the operating and administration of the Plan as
the Administrator deems advisable and delegate to the persons so designated such
of the powers as the Administrator deems necessary to carry out such
responsibilities. Such designation and delegation shall be subject to such terms
and conditions as the Administrator deems necessary or proper. Any action or
determination made or taken in carrying out responsibilities hereunder by the
persons so designated by the Administrator shall have the same force and effect
for all purposes as if such action or determinations had been made or taken by
the Administrator.

 

6.03

All expenses incurred by the Administrator in the operation and administration
of the Plan shall be paid by the Company. The Administrator shall receive no
compensation solely for services in carrying out any responsibility under the
Plan.

 

6.04

The Administrator shall use ordinary care and diligence in the performance of
its duties. The Company shall indemnify and defend the Administrator against any
and all claims, loss, damages, expense (including reasonable counsel fees), and
liability arising from any action or failure to act, except when the same is due
to the gross negligence or willful misconduct of the Administrator.

 

6.05

Any action required of the Company or the Board under the Plan, or made by the
Administrator acting on their behalf, shall be made in the Company’s, the
Board’s or the Administrator’s sole discretion, not in a fiduciary capacity and
need not be uniformly applied to similarly situated persons. Any such action
shall be final, conclusive and binding on all persons interested in the Plan.

ARTICLE 7. AMENDMENT

 

7.01

The Board, by written resolution, shall have the right to amend or modify the
Plan at any time in any manner whatsoever; provided, however, that no amendment
shall operate to reduce a Participant’s Supplemental Benefit for any Participant
who is participating in the Plan nor the payment due to a terminated Participant
or surviving Spouse at the time the amendment is adopted. In addition, the
Administrator may make all technical, administrative, regulatory and compliance
amendments to the Plan, and any other amendment that will not significantly
increase the cost of the Plan to the Company, as the Administrator shall deem
necessary or appropriate.

ARTICLE 8. TERMINATION

 

8.01

Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Company. The Board, by written resolution, shall
have the right at any time to discontinue the Plan; provided, however, that the
termination shall not operate to reduce the Supplemental Benefit for any
Participant who is participating in the Plan nor

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 6



--------------------------------------------------------------------------------

  the payment due to a terminated Participant or surviving Spouse at the time
the termination is approved.

ARTICLE 9. MISCELLANEOUS

 

9.01

Nothing contained herein (i) shall be deemed to exclude a Participant from any
compensation, bonus, pension, insurance, severance pay or other benefit to which
he otherwise is or might become entitled to as an Employee or (ii) shall be
construed as conferring upon an Employee the right to continue in the employ of
the Company as an executive or in any other capacity.

 

9.02

Any amounts payable by the Company hereunder shall not be deemed salary or other
compensation to a Participant for the purposes of computing benefits to which
the Participant may be entitled under any other arrangement established by the
Company for its Employees.

 

9.03

The rights and obligations created hereunder shall be binding on a Participant’s
heirs, executors and administrators and on the successors and assigns of the
Company.

 

9.04

The Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

 

9.05

The rights of any Participant under this Plan are personal and may not be
assigned, transferred, pledged or encumbered. Any attempt to do so shall be
void. In addition, a Participant’s rights hereunder are not subject, in any
manner, to attachment or garnishment by creditors of the Participant or the
Participant’s spouse.

 

9.06

Neither the Company nor any member of the Board or the Administrator shall be
responsible or liable in any manner to any Participant or any person claiming
through the Participant for any benefit or action taken or omitted in connection
with the granting of benefits, the continuation of benefits or the
interpretation and administration of this Plan.

 

9.07

This Plan sets forth the entire understanding between the parties hereto with
respect to the subject matter hereof and cannot be changed, modified, extended
or terminated except as provided in Articles 7 and 8.

ARTICLE 10. CLAIMS PROCEDURE

 

10.01

Each Participant or spouse believing himself or herself eligible for a
Supplemental Benefit under the Plan shall apply for such benefits by completing
and filing with the Administrator an application for benefits on a form supplied
by the Administrator. In the event that my claim for benefits is denied in whole
or in part, the Participant or spouse whose claim has been so denied shall be
notified of such denial in writing by the Administrator. The notice advising of
the denial shall specify the reason or reasons for denial, make specific
reference to pertinent Plan provisions, describe any additional material or
information necessary for the claimant to perfect the claim (explaining why such
material or information is needed), and shall advise the Participant or Spouse
of the procedure for the appeal of such denial. All appeals shall be made by the
following procedure:

 

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 7



--------------------------------------------------------------------------------

  (a)

The Participant or spouse whose claim has been denied shall file with the
Administrator a notice of desire to appeal the denial. Such notice shall be
filed within 60 days of notification by the Administrator of claim denial, shall
be made in writing, and shall set forth all of the facts upon which the appeal
is based. Appeals not timely filed shall be barred.

 

  (b)

The Administrator shall consider the merits of the claimant’s written
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Administrator shall deem
relevant.

 

  (c)

The Administrator shall ordinarily render a determination upon the appealed
claim within 60 days after receipt which determination shall be accompanied by a
written statement as to the reasons therefore. However, in special circumstances
the Administrator may extend the response period for up to an additional 60
days, in which event it shall notify the claimant in writing prior to
commencement of the extension. The determination so rendered shall be binding
upon all parties.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the Company,
AMETEK, Inc. has executed the same this 8th day of July 1997.

 

AMETEK, Inc.

By:

 

Walter E. Blankley

 

Chairman and

 

Chief Executive Officer

ATTEST

By: Donna F. Winquist

Amendments to this Appendix A that are effective October 1, 2018, are not part
of the original Appendix A that was adopted on July 8, 1997. The provisions of
this Appendix A that are effective October 1, 2018, are adopted as part of the
October 1, 2018 amendment and restatement of the Plan adopted by Henry J.
Policare (Director, Global Benefits & M&A – HR) as reflected in the evidence of
adoption clause that appears in the main text of the October 1, 2018 amendment
and restatement. The amendments to Appendix A that are effective October 1,
2018, do not cause the Grandfathered Amounts to become subject to Section 409A
of the Code.

 

AMETEK, Inc. Supplemental Executive Retirement Plan    Appendix A Page 8



--------------------------------------------------------------------------------

TO: SCHEDULE A

 

NAME

   ONE-TIME MAKE-UP
CONTRIBUTION  

BLANKLEY, WALTER E,.

   $ 193,897  

CAVIN, DOYLE K.

     25,004  

CHLEBEK, ROBERT W.

     0  

CLEARY, WILLIAM F.

     2,105  

DUDLEY, FRED L.

     16,031  

GOODRICH, PHILIP A.

     0  

HABEGGER, RICHARD J.

     23,821  

HARRIS, ROBERT W.

     23,902  

HERMANCE, FRANK S.

     140,804  

KNAUF, EDMUND R.

     1,009  

KNUDSON, KNUTE S.

     2,870  

KRAMER, EDWARD G.

     31,459  

MANGOLD JR., THOMAS F.

     19,004  

MARSINEK, GEORGE E.

     120,892  

MOLINELLI, JOHN J.

     68,219  

NEUPAVER, ALBERT J.

     61,488  

PARATO, VITO J.

     20,474  

PORTER, JOHN H.

     18,296  

RICKETTS, JOSEPH H.

     16,184  

SAUNDERS, DEIRDRE D.

     1,566  

SMITH, ROGER A.

     2,843  

SMITH, RONALD W

     4,056  

WINQUIST, DONNA F.

     1,300  